Order, Supreme Court, Bronx County (Nelson Roman, J.), entered June 11, 2003, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
An issue of fact as to whether plaintiff sustained a serious injury as defined by Insurance Law § 5102 (d) is raised by his physician’s affidavit correlating plaintiffs “significant limitation of use of his lumbar spine” and inability to perform daily tasks to herniated discs and opining that plaintiffs condition was caused by the accident and is permanent (see Rice v Moses, 300 AD2d 213 [2002]). It does not avail defendants that the MRI reports to which plaintiffs physician referred are unsworn (see id.; Toledo v A.P.O.W. Auto Repair /Towing, 307 AD2d 233, 234 [2003]). We have considered and rejected defendants’ other arguments. Concur—Buckley, P.J., Tom, Sullivan and Williams, JJ.